Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on November 12, 2021 is acknowledged.
                                               Status of the Application
2. Claims 34-54 are pending under examination. Claim 34 has been amended. Claims 1-33 were canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive in-part in view of the amendment.
Response to Arguments:
3. The rejection of claims under nonstatutory obviousness double patenting has been withdrawn in view of the terminal disclaimer.
4.  With reference to the rejection of claims under 35 USC 102(a) as being anticipated by Church et al., the Applicant’s arguments and the amendment have been fully considered and the arguments and were found unpersuasive Church et al. teach polynucleotide constructs designed from DNA duplexes (page 81, line 3-34) or a set of construction oligonucleotides that are complements of sense and antisense strands of the desired polynucleotide construct (page 35, line 3-5). Further Church et al. teach oligonucleotides are single stranded or double stranded (page 14, line 20-21) and are within the scope of the claims. Further Church et al. teach said set of oligonucleotides, each comprising a primer binding site and a restriction recognition site as amended. Further the amendment recites intended use in the wherein clause (primer binding site 
5. The rejection of claim  34 under 35 USC 102(b) as being anticipated by Schatz et al. has been withdrawn in view of the amendment.
                                New rejections necessitated by the Amendment
         Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 34 recites ‘each oligonucleotide having a first cohesive terminal end complementary to a second cohesive terminal end of another oligonucleotide’ in wherein clause. The claim 34 requires digested double stranded nucleic acid fragments and recitation of oligonucleotides in the claim is unclear and indefinite because it is not clear whether the oligonucleotides refer to digested double stranded nucleic acid fragments generated upon digestion or do they refer to a different set. 

Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


      Claims 34-54 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Church et al. (WO 2006/044956).
    Church et al. teach a composition of claims 34-36, for generating a nucleic acid having a predetermined sequence comprising: a plurality (two or more) of double-stranded nucleic acid fragments (polynucleotide constructs designed from a set of complementary (sense and antisense strands) construction oligonucleotides) wherein each has a flanking sequence at the 5’ end or 3’end or both, wherein each flanking sequence comprises at least one primer binding sequence and a restriction enzyme recognition site (page 35, line 12-34, page 36, line 1-8, page 81, line 3-34, page 7, line 19-34, page 95, line 12-34, page 96, line 1-34, page 97, line 1-23, page 54, line 17-30, page 5, line 16-26, page 8, line 1-20: indicating a set of construction oligonucleotides having a restriction recognition site and a primer binding site),
          wherein church et al. teach that each fragment has a first restriction enzyme recognition site at its 3’ end and a second restriction enzyme recognition site at its 5’ end, wherein the first and the second restriction enzyme recognition sites are different from each other, wherein upon digestion with the restriction enzymes the primer binding sites are removed and a plurality of digested double stranded nucleic acid fragments 
   With reference to claim 37, 40, Church teach that the composition further comprises a vector, wherein the vector is linearized and has restriction recognition site (see entire document, at least page 86, line 2-28).
With reference to claims 38-39, Church teach that the plurality of double-stranded nucleic acid fragments comprises a different fragment of the nucleic acid having predetermined sequence and comprises a first and a second fragment, each fragment comprises same restriction enzyme recognition sites on a first and second end and the fragments are consecutive to each other (see page 81, line 3-31).
With reference to claims 41, 49-53, Church et al. teach that the linearized vector
comprises at its 3’ end a coding sequence of a first marker gene 5’ of a first restriction
site and at its 5’ end a coding sequence of a second marker gene 3’ of a second
restriction site, wherein the first and the second marker genes are antibiotic resistance
genes, selectable markers and the first and second marker are regulated by a first and
second activation sequence which is a promoter, terminator or fragment thereof (see
entire document, at least page 23, line 1-16).

recognition sites are type II or type IIS restriction recognition sites and the plurality of
double-stranded nucleic acid fragments are cloned nucleic acids (see entire document,
at least page 54, line 25-30, page 22, line 22-28). 
      With reference to claims 45-48, Church et al. teach that the plurality of the double
stranded nucleic acid fragments are cloned nucleic acids or PCR-derived nucleic acid
and are at least 1kb or 50 kb in length (see entire document, at least page 8, line 12-
18).
With reference to claims 54, Church et al. teach that the plurality of double-stranded fragments comprise at least one primer binding sequence at 5’ and/or 3’ end (see entire document, at least page 32, line 18-34). For all the above the claims are anticipated. 
                                                            Conclusion
             No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637